Citation Nr: 1432186	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  14-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Propriety of the reduction (from 100 to 60 percent) in the disability rating for asthma, effective July 1, 2010.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1976 to March 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) which reduced the rating for asthma from 100 percent to 30 percent, effective July 1, 2010.  An interim (August 2010) rating decision restored part of the reduction (to 60 percent), also effective July 1, 2010.  The Veteran perfected an appeal seeking full restoration of the 100 percent rating in August 2010.  In March 2013, the Veteran's representative expressed that the Veteran desired to withdraw this appeal.


FINDING OF FACT

In a statement received in March 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative stated that the Veteran wished to withdraw his appeal seeking restoration of the rating for his service connected asthma.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to the issue of entitlement to a restored 100 percent rating for his service connected asthma; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a March 2013 written statement, the Veteran's appointed representative indicated that the Veteran wished to withdraw his appeal seeking an increased or restored rating for his service connected asthma (asserting that the Veteran was satisfied by the award of a total disability rating based on individual unemployability (TDIU)).  There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


